Exhibit 10.10

THIRD AMENDMENT TO AMENDED AND RESTATED MASTER MOTOR VEHICLE

OPERATING LEASE AGREEMENT

This THIRD AMENDMENT (this “Amendment”), dated as of May 9, 2007, amends the
Amended and Restated Master Motor Vehicle Operating Lease Agreement (as amended
to date, the “AESOP II Operating Lease”), dated as of June 3, 2004, by and
between AESOP LEASING CORP. II, a Delaware corporation, as lessor (the “Lessor”)
and AVIS BUDGET CAR RENTAL, LLC (formerly known as Cendant Car Rental Group,
LLC), a Delaware limited liability company (“ABCR”), as lessee (in such
capacity, the “Lessee”) and as administrator (in such capacity, the
“Administrator”). Unless otherwise specified herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Definitions List
attached as Schedule I to the Second Amended and Restated Base Indenture, dated
as of June 3, 2004 (as amended to date, the “Base Indenture”), between Avis
Budget Rental Car Funding (AESOP) LLC (formerly known as Cendant Rental Car
Funding (AESOP) LLC) (“ABRCF”), as Issuer, and The Bank of New York Trust
Company, N.A. (as successor in interest to The Bank of New York), as trustee
(the “Trustee”), as such Definitions List may from time to time be amended in
accordance with the terms of the Base Indenture or the AESOP II Operating Lease,
as applicable.

WITNESSETH:

WHEREAS, pursuant to Section 29 of the AESOP II Operating Lease, the AESOP II
Operating Lease may be amended with an agreement in writing signed by the Lessor
and the Lessee and consented to in writing by ABRCF, as lender (in such
capacity, the “Lender”), and the Trustee;

WHEREAS, the parties desire to amend the AESOP II Operating Lease to reflect
(i) ABCR’s entrance into a Guaranteed Depreciation Program with each of GM and
Ford and (ii) the name changes of certain entities; and

WHEREAS, the Lessor has requested the Trustee and the Lender to, and, upon this
Amendment becoming effective, the Lessor, the Lender and the Trustee have agreed
to, amend certain provisions of the AESOP II Operating Lease as set forth
herein;

NOW, THEREFORE, it is agreed:

1. The AESOP II Operating Lease is hereby amended by (i) deleting the term
“Cendant Car Rental Group, LLC” and replacing it with “Avis Budget Car Rental,
LLC” in each place such term appears, (ii) deleting the term “CCRG” and
replacing it with “ABCR” in each place such term appears, (iii) deleting the
term “Cendant Rental Car Funding (AESOP) LLC” and replacing it with “Avis Budget
Rental Car Funding (AESOP) LLC” in each place such term appears, (iv) deleting
the term “CRCF” and replacing it with “ABRCF” in each place such term appears
and (v) deleting the term “Avis Rent A Car System, Inc.” and replacing it with
“Avis Rent A Car System, LLC” in each place such term appears.



--------------------------------------------------------------------------------

2. Attachment A (Vehicle Acquisition Schedule and Related Information) to the
AESOP II Operating Lease is hereby amended such that the reference therein to
“GM Repurchase Program” shall hereby be replaced with “GM Guaranteed
Depreciation Program or GM Repurchase Program, as applicable.”

3. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the AESOP II Operating Lease.

4. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following has occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment and (iii) the Trustee and the Lender shall have consented
hereto.

5. From and after the Amendment Effective Date, all references to the AESOP II
Operating Lease shall be deemed to be references to the AESOP II Operating Lease
as amended hereby.

6. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

7. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AESOP LEASING CORP. II, as Lessor By:   /s/ Karen C. Sclafani   Name:   Karen C.
Sclafani   Title:   Executive Vice President, General Counsel and Assistant
Secretary AVIS BUDGET CAR RENTAL, LLC, as Lessee and Administrator By:   /s/
Karen C. Sclafani   Name:   Karen C. Sclafani   Title:   Executive Vice
President, General Counsel and Assistant Secretary

 

Acknowledged and Consented AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Lender
By:   /s/ Karen C. Sclafani   Name:   Karen C. Sclafani   Title:   Executive
Vice President and Assistant Secretary THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee By:   /s/ Marian Onischak   Name:   Marian Onischak   Title:   Vice
President